Citation Nr: 1108424	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-21 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1985 to September 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction is now with the RO in Atlanta, Georgia.

In December 2010, the Veteran testified in a personal hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's tinnitus did not have onset during service and is not otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2010).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5  Vet. App. 91, 93 (1993).

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran contends that he has bilateral tinnitus.  The Veteran stated, in his June 2006 notice of disagreement, that these symptoms were the result of a bomb going off just in front of him not long before separation from active service.  The Veteran also recalled a second incident when a 50 caliber round went off and "affected everyone present."  The Veteran reported that he has not been exposed to loud noises without hearing protection since the military.  During the December 2005 audiology examination, the Veteran reported that while hearing protection was available in service, it was impossible to wear them at all times.

Service treatment records show no complaints of, or treatment for, tinnitus.  Indeed, a report of audiological examination upon separation in July 1987 did not indicate any tinnitus or complaints of tinnitus symptoms.  In an associated report of medical history, the Veteran himself reported that he did not have any ear trouble.  

These service treatment reports, as a whole, provide probative evidence against the Veteran's claim as they tend to show that he did not suffer from tinnitus symptoms during service.

However, 38 U.S.C.A. § 1154(b) provides that in cases where the veteran has engaged in combat with the enemy, VA will accept as sufficient proof of service connection for any disease or injury alleged to have been incurred in or aggravated by such service satisfactory or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the absence of an official record of such incurrence or aggravation in such service.  

38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.

Here, the Veteran's records, including his DD 214, do not contain any indication that the Veteran received any of the awards or citations presumptively indicative of engaging in combat with the enemy.  Therefore, 38 U.S.C.A. § 1154(b) is not applicable. 

In this regard, however, it is important to note that the Board does not dispute the fact that the Veteran was exposed to very loud noise during service.  The critical question is whether the Veteran's claim of bilateral tinnitus was caused by this noise exposure many years ago.

VA treatment reports of record indicate that the Veteran complained of tinnitus as early as February 2003.

Based upon the record, the Veteran was afforded a VA audiology examination in December 2005.  The examination report indicated that the Veteran suffered from bilateral, constant tinnitus.  As to the etiology of the Veteran's tinnitus, the examiner opined that "it is not at least as likely as not that [the] veteran's current tinnitus is related to military service."  The examiner explained that the Veteran himself stated, during the examination, that tinnitus became noticeable approximately 3 or four years ago, some fourteen to fifteen years after his discharge from the armed forces.

The December 2005 examiner's medical opinion provides probative evidence against the Veteran's claim for service connection for tinnitus as it not only fails to establish the requisite nexus between the Veteran's current tinnitus and his military service, it contradicts that nexus.

In his notice of disagreement from June 2006, the Veteran clarified that the December 2005 examiner did not quote him correctly and that that his tinnitus "became a problem about three years ago when the level of volume became so loud.  It had in fact been with me for many years."  The Veteran goes further to explain that for the next month after his noise exposure (the bomb going off in front of him), he had tinnitus.  However, the Veteran admits that "the problem finally resolved itself, however, I feel it was the start of my major hearing problems."

Indeed, during the personal hearing before the undersigned, the Veteran testified that a bomb went off in front of him and at that time, "the ringing started."  Hearing transcript at 3.  However, the Veteran further testified that "it went away for a few years.  Then, when it came back, it was a slow process..."  Id.

These statements of record appear to be inconsistent with his original claim that he had symptoms of tinnitus in service and since service.  In addition, by the Veteran's own admission on two separate occasions (in his notice of disagreement and December 2010 testimony), he contradicts the assertion of continuity of symptomatology (a problem since service).  The Veteran's statements weigh heavily against his claim for service connection for tinnitus.

The Veteran's first report of tinnitus of record is in the February 2003 VA outpatient treatment report, as mentioned above.  This long lapse of time (approximately 16 years after separation from service), coupled with the Veteran's statements, are evidence against a finding that current tinnitus had its onset during service or is related to his service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

Only the Veteran's own contention, namely, that his current tinnitus was due to noise exposure during active service, stands in favor of his claim.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the U.S. Court of Appeals for Veterans Claims has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's contention regarding a relationship between his claimed disability and exposure to in-service noise are not statements about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis.  Rather, these contentions are statements of causation.  Such statements clearly fall within the realm of opinions requiring medical expertise.  The Veteran has not demonstrated any such expertise.  Thus, his contentions are not competent medical evidence of the cause of this claimed disability.

Of significance, the Board notes that the Veteran is competent to state that he has had ringing in his ears since his discharge from service nearly 16 years ago (even though his own statements and hearing testimony contradict this contention).  However, the positive evidence (his statements) must be weighed against the evidence unfavorable to his claim (the post-service treatment records, the December 2005 VA examination, the service treatment records, and, in some instances, his own statements), all of which provide highly probative evidence against this claim, indicating a problem that began years after service with no connection to service.  Although the Veteran may be competent to make these assertions regarding the ringing in his ears, the fact that he failed to note this problem until years after service provides very probative evidence against his claim that he has had ringing in the ears for these many years.  

Critically, it also calls into question the Veteran's credibility with respect to his allegation that he has had such pathology continuously since service.  The Board finds that the lack of objective documentation of these alleged complaints upon separation along with the lack of complaints of tinnitus for 16 years thereafter and the Veteran's own testimony, serve to impeach the Veteran's credibility with respect to these recollections of experiencing ringing in his ears in service and since service.  

In short, the contemporaneous in-service record showing no complaints of tinnitus, the lack of the reporting of post-service tinnitus pathology for many years, and the December 2005 medical opinion against the Veteran's claim, clearly outweigh the Veteran's recollection of events.  

Based on the above, the preponderance of the evidence of record is against a grant of service connection for tinnitus, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in July 2005.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The July 2005 notice did not provide any information concerning the evaluations or the effective dates that could be assigned should service connection be granted.  See Dingess, supra.  However, since this decision affirms the RO's denials of service connection for tinnitus, the Veteran is not prejudiced by the failure to provide him that further information.  That is, as the Board finds that service connection is not warranted for the claims for service connection at issue on this appeal, no ratings or effective dates will be assigned and any questions as to such assignments are rendered moot.  

The Board notes that the Veteran's claim for service connection for bilateral hearing loss is being remanded below due to an inadequate VA examination from December 2005.  In this matter, however, the Board finds that the December 2005 VA examination was adequate with respect to the claim for service connection for tinnitus.  That is, the examiner took the Veteran's statements into consideration, as well as the medical reports of record as they pertained to his tinnitus in rendering an opinion as to the etiology of the Veteran's tinnitus.  Therefore, a new VA examination for the Veteran's tinnitus is not warranted and VA has fulfilled its duty to assist in regards to this claim.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


ORDER

Entitlement to service connection for tinnitus is denied.



REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, a notice compliant letter addressing the requirements in Dingess was not sent to the Veteran with respect to his claim for service connection for bilateral hearing loss.  Upon remand, a letter should be sent to the Veteran in compliance with Dingess.

The Veteran is also seeking service connection for bilateral hearing loss.  As discussed above, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2008); 38 C.F.R. § 3.306 (2008).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2010).

Certain chronic diseases, including sensorineural hearing loss, as is claimed here, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2010).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Veteran underwent a VA audiology examination in December 2005.  While the examiner ultimately opined that "it is not at least as likely as not that [the] veteran's current bilateral sensorineural hearing loss is related to military service," the Board finds that the examination is internally inconsistent and unclear.

The examiner stated that the Veteran's "enlistment and discharge audiometric test results indicates that [the] veteran's hearing in the left ear had been within normal limits at the time of his enlistment into the armed forces and had remained within normal limits at the time of his discharge from the armed forces."

In this regard, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Indeed, throughout the Veteran's service, multiple puretone thresholds have indicated clinical hearing loss (over 20 decibels) which contradicts the examiner's finding that the Veteran's left ear had been within normal limits at the time of enlistment and discharge.

In addition, the examiner's explanations of frequency changes, when noted, are unclear, at best, and often admits that the results "are not clear to this examiner."

Importantly, the Board notes that the examiner references auditory testing results from "January 30, 1985."  However, upon review of the Veteran's service treatment reports, the examiner is actually referencing the results of auditory testing from a February 15, 1985 service treatment record.  Nonetheless, the examiner took this evidence into consideration, while making a clerical error in the date of the report.

On the other hand, of record, is another report of auditory testing results from January 14, 1985.  Nowhere in the December 2005 examination report does the examiner reference this evidence or indicate that it had been taken into consideration before reaching an opinion regarding the etiology of the Veteran's hearing loss.  The Board finds this evidence particularly significant as these results show a change in threshold levels across several frequencies between the January 1985 report and the February 1985 report.  No explanation was given for this fluctuation in hearing levels as it appears that the December 2005 examiner failed to review the January 1985 auditory testing results.

In addition, the Board also finds that the examiner did not adequately address the issue of aggravation and whether the Veteran's hearing loss upon entrance into active service was aggravated by his active service.

Once VA provides an examination, as it did in this case, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Given this internally inconsistent medical opinion and the lack of a full review of the Veteran's prior medical record, a remand is necessary to obtain an adequate medical opinion regarding the Veteran's bilateral hearing loss etiology.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran fully compliant notice as addressed in Dingess.  Specifically, inform the Veteran as to how VA assigns disability ratings and effective dates.

2. Schedule the Veteran for another VA audiology examination.  The claims file and a copy of this Remand must be provided to the examiner in conjunction with the examination, the examiner must review the claims file and annotate the report as to whether he or she reviewed the claims file.  In so doing, the examiner should specifically address all audiometric testing results of record, including the change in audiometric data between the January 1985 hearing test and that performed on separation in July 1987.  

The nature and extent of current, bilateral hearing loss, if any, should be evaluated.

The examiner is asked to render medical opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss, if any, is caused or aggravated by his active service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.  

3. Then, readjudicate the Veteran's claim for service connection for bilateral hearing loss, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


